Title: To James Madison from Thomas Leiper, 1 September 1814
From: Leiper, Thomas
To: Madison, James


        
          Dear sir
          Philada. Septr. 1st. 1814
        
        The Councils of this City past a Resolution which was enclosed to you a few days ago promising to make provission for the President Congress &ca in this city which is certainly better adapted for their reseption than any other place on the Continent. Where the greatest strength is there Congress should be. Then figure to yourself a state containing upwards of 100,000 Militia 30,000 of which might be at the point in Eight or Ten days and when there they are under no apprehension from their slaves disturbing their families.
        Enclosed is an Advertisement of a House this house was formerly Two. Possission may be got immediately and it is at your service to turn it into

any purpose you please. I have 102 feet adjoining on Market Street and the Vacant Lot in the Rear which I think will accommodate the whole of the departments for I presume we will never again go on the Washington scale. But their is also which may be had Lots 134 feet North & South extendg. East 300 feet to Tenth Street adjoining which may be had for Public purposes. The Burning of Washington altho’ it has disgraced us it has answered One good purpose it has Aroused the people of Pennsylvania. Whey was not our Militia ordered to the Lines our Governor inform me his orders was to hold in Readiness. You must Act in Anticipation and do what yourself think right and never think of the Consequence of disobliging this man or the other man or any set of men, but with them discharge them the Service. Their seems to be a Point establish with you if a General is not Fit to command on the Lines we are saddled with him on the Sea Board. Tis that right if you cannot get clear of them establish an Invalid Corps. Washington has been neglected and I am certain we have been neglect and our Committee will do more in two week than your Continental Officers had done in Two years. They have been making Gun Carriages for our Fort since March 31st. We have made them in Four days together with the Plateform and they will go down to-morrow. Our Governor will be here tomorrow he has power by our Act of Assembly to expend any sum for military purposes. The news of the day General Armstrong has resigned I am sorry for it for I know not where you can replace him. I am with respect & Esteem Yr. Mt. Obedt
        
          Thomas Leiper
        
      